This is a bill in equity brought by Mary Jardin against Mabel
E. Doucet, respondent, for specific performance of an alleged
agreement to purchase a parcel of real estate situated in the
City of Honolulu.
  The alleged agreement which petitioner seeks to have
specifically performed is evidenced by the following document:
                                  "Honolulu, T.H., July 6th 1937
  "Received from Mrs. Mabel E. Doucet the sum of Twenty five
dollars ($25.00) on account of the purchase price of Thirty six
hundred and fifty dollars ($3650.00) for the following described
property (including all rights, easements and appurtenances now
used or enjoyed in connection therewith and all articles listed
on the reverse side of this receipt), situate in the City and
County of Honolulu, Territory of Hawaii, to wit: 3 B/rm 2 story
house
 *Page 652 
located at 1240 Kinau St. Tax Key being 2 — 4 — 11 — 33 having a
land area of 4500 sq. ft.
  (s) P.G. Jardin
  "The balance of the purchase price is to be paid as follows, to
wit:
  "$325.00
  $650.00 including this initial payment of $25.00 Balance in
$100.00 per. month including 6% interest per annum.
  "Payments due — Aug. 1937.
  "AND IT IS HEREBY AGREED:
  "FIRST — That in the event said Purchaser shall refuse to pay
the balance of said purchase price or complete said purchase as
herein provided, the Seller may:
  (a) Bring an action for damages for breach of contract;
  (b) Tender a duly executed deed to the Purchaser and sue him
for the balance of the purchase price;
  (c) Retain the initial payment as liquidated damages.
  "SECOND — That in the event the title to said property shall
not prove merchantable and said Seller shall not perfect, or be
able to perfect the same within a reasonable time from this date,
the Purchaser shall have the right of demanding and receiving
back said initial payment and shall be released from all
obligation hereunder.
  "THIRD — That in the event the improvements on said described
premises are destroyed or materially damaged between the date
hereof and consummation of this purchase, this contract shall at
the Purchaser's election immediately become null and void and
said initial payment shall be returned to said Purchaser on
demand.
  "FOURTH — That the current taxes, insurance premiums, water
rates, rents, improvement assessments and other expenses of said
property shall be pro-rated from date of delivery of deed or
final contract of sale.
 *Page 653 
  "FIFTH — That the property is sold subject to the approval of
the owner.
  "SIXTH — That the evidence of title is to be in the form of
Certificate of Title issued by a recognized and competent
searcher of titles and to be furnished and paid for by the
Seller.
  "SEVENTH — That this contract shall be binding when signed by
the parties hereto. Necessary documents to complete this
transaction shall be drawn and signed within thirty (30) days,
unless this time is extended by mutual consent.
                              __________________________, Owner.
                              By Ellis Charles Duncan
                                          Agent (Realtors)
            (s)                  William H. Kam
  Purchaser and Seller sign reverse side of sheet also.
  Purchaser            (s)                Mabel E. Doucet.
  Husband-Wife                             _____________________
  Residence and P.O. Address                  2217 Manukai St.
  Telephone Number, Residence 92138.                Business
  "I agree to sell the above described property on the terms and
conditions herein stated, and agree to pay the above agent as
commission the sum of One hundred and fifty dollars ($150.00) or
one-half of the initial payment in case I exercise option (c),
provided the same shall not exceed the full amount of the
commission.
  Purchaser and Seller sign reverse side of sheet also.
  Seller            (s)      Phillip G. Jardin
  Husband-Wife      (s)      Mary Jardin."
  On the reverse side of the foregoing appears a more complete
description of the property, a list of articles excluded and
included, a statement of the expenses to be borne by the seller
and the buyer, which statement is signed as follows:
 *Page 654 
           "Buyer       (s)      Mabel E. Doucet
            Seller      (s)      Phillip G. Jardin."
  The allegations of the bill are in substance that on July 6,
1937, petitioner was the owner in fee simple of the parcel of
land (describing it); that on said date for a valuable
consideration the respondent agreed to purchase from the
petitioner the said land and improvements for $3650 and at said
time paid on account of said purchase price the sum of $325 and
agreed to pay on account of the balance $100 per month, together
with interest at six per cent per annum, all as set forth in the
memorandum attached, marked exhibit "A" and made a part of the
petition. Exhibit "A" is a copy of the above agreement. It is
further alleged that the respondent, though well able to perform
said agreement, refused to execute an agreement of sale in
accordance with the contract made and entered into on the 6th day
of July, 1937, and still refuses and neglects to execute the said
contract or perform the same; that petitioner has vacated said
premises in accordance with said contract and has been and now is
ready and willing and able to execute the said agreement of sale
in accordance with said contract and to perform the same. The
prayer is for a decree directing and commanding the respondent to
specifically perform the contract between petitioner and
respondent as set forth herein and for such other and further
relief as to the court may seem just and equitable.
  In answer to this bill the respondent admitted that on the 6th
day of July, 1937, petitioner was the owner in fee simple of the
parcel of land described; denied that on the 6th day of July,
1937, or at any time respondent agreed to purchase from
petitioner the said piece of land for $3650 or for any other sum;
denied that she paid on account of the purchase price the sum of
$325 or agreed to do anything other than those things specified
in the contract annexed to said petition as exhibit "A"; admitted
 *Page 655 
that she refused to execute a contract of sale but denied that
she refused to execute any contract of sale in accordance with
the contract annexed to said petition; denied that petitioner is
now or at any time was ready, willing and able to execute an
agreement of sale in accordance with the said contract or at all
or to perform the same. For further answer the respondent alleged
that at no time has there been a tender of deed to the respondent
by the petitioner or anyone in her behalf in accordance with the
terms of said contract or at all. She further alleged that she
did enter into a contract, a copy of which is annexed to said
petition, and that in accordance with the terms of said contract
it was agreed between the contracting parties thereto that the
contract of sale mentioned therein should be executed within
thirty days from the date of the execution of said contract and
that the premises would be maintained by the seller during the
period between the execution of the contract sued upon herein and
the execution of a purchase agreement and that the said premises
would be kept in good condition and not allowed to suffer
material damage. She further alleged that at the time of the
execution of exhibit "A" the premises involved were in good,
rentable condition with a well-kept yard and that between the
date of the execution of the contract and the 16th day of July,
1937, the owner of said property moved out of said premises and
allowed the same to be materially damaged, fixtures and shelving
stripped from the walls of the kitchen, to which they had been
permanently affixed, that wainscotting was torn from the walls,
door trim torn off and damaged, a number of window shades torn
off, removed and destroyed, light fixtures damaged, wall paint
scarred and scratched and the shrubbery and plants in the yard
broken, torn up and removed and allowed to die for want of
irrigation, so that said premises were not in condition for
occupancy by human beings nor were they
 *Page 656 
rentable at all. Respondent further alleged that she made a down
payment of $325 on account of said contract, which sum has not
been returned to her in accordance with the terms of said
contract. The prayer of the respondent is that she be awarded a
decree in the sum of $325, costs and attorneys' fees, to be
determined by the court.
  At the trial the original of exhibit "A" was admitted in
evidence without objection and the realtor who negotiated said
agreement and the petitioner both testified without objection
that said agreement had been negotiated between petitioner and
respondent. The agreement of sale which was prepared by the
realtor and presented to the respondent for her signature within
thirty days after July 6, 1937, was also introduced in evidence
without objection. It is not disputed that the agreement of sale
was presented to the respondent for her signature and that she
declined to execute it, giving as her reason that the premises
had been materially damaged subsequent to the contract of July 6,
1937. There is no evidence that she assigned any other reason for
refusing to execute the contract. Most of the evidence relates to
the issue of material damage to the premises after July 6, 1937.
The evidence as to the extent of said damage is conflicting. The
circuit judge decided that such damage as was shown was not
material and without any evidence whatever as to the monetary
amount of the damage ordered respondent to specifically perform
her agreement to purchase said property but awarded her a
deduction of $25 from the purchase price. From this decree the
respondent has appealed and has argued three propositions, as
follows: (1) that oral evidence is not competent to alter the
terms of the written agreement, being petitioner's exhibit "A,"
and that the circuit court therefore erred in holding that the
contract was one between the petitioner and respondent when by
its expressed terms it was between Phillip G. Jardin and
respondent;
 *Page 657 
(2) that this suit for specific performance is fatally defective
because there is no mutuality between petitioner and respondent
and the circuit court therefore erred in denying the respondent's
motion to dismiss at the close of petitioner's evidence and
further in holding that such mutuality existed; (3) that
petitioner has failed to satisfy the statute of frauds because
the memorandum of the contract, being petitioner's exhibit "A,"
does not designate the petitioner therein as a party to said
contract and the circuit court therefore erred in holding that
the statute of frauds was satisfied.
  The circuit judge disposed of practically the same contentions
by holding that there was mutuality of contract between the
petitioner and respondent notwithstanding petitioner, by signing
as she did, wrongfully represented her husband Phillip G. Jardin
as the real party in interest for, as he reasoned, a court of
equity would not allow an owner to hide behind and take advantage
of her own wrong to defeat the contractual rights of the
purchaser and that therefore the petitioner's signature on the
contract satisfied the statute of frauds.
  The three propositions now argued by appellant are so related
that they may well be considered together.
  The statute of frauds provides that no action shall be brought
and maintained upon any contract for the sale of lands, tenements
or hereditaments or of any interest in or concerning them unless
the promise, contract or agreement, upon which such action shall
be brought, or some memorandum or note thereof, shall be in
writing, and be signed by the party to be charged therewith, or
by some person thereunto by him in writing lawfully authorized.
(R.L. 1935, § 3900.) Notwithstanding this statute a contract for
the sale of land executed by an agent of the owner in his own
name as vendor and by the vendee in person may be enforced by
bill for specific performance by the owner
 *Page 658 
against the vendee and parol evidence is admissible to prove that
petitioner was the owner and that the one who executed the
contract as vendor acted with her authority and that she had
complied with the terms of the contract. (Davidson v. Hurty
133 N.W. [Minn.] 862.)
  Ford v. Williams, 21 How. (62 U.S.) 287, upholds the
principle announced above in the following language: "The
contract of the agent is the contract of the principal, and he
may sue or be sued thereon, though not named therein; and
notwithstanding the rule of law that an agreement reduced to
writing may not be contradicted or varied by parol, it is well
settled that the principal may show that the agent who made the
contract in his own name was acting for him. This proof does not
contradict the writing; it only explains the transaction. But the
agent, who binds himself, will not be allowed to contradict the
writing by proving that he was contracting only as agent, while
the same evidence will be admitted to charge the principal. `Such
evidence (says Baron Parke) does not deny that the contract binds
those whom on its face it purports to bind; but shows that it
also binds another, by reason that the act of the agent is the
act of the principal.' (See Higgins v. Senior, 9 Meeson and
Wilsby, 843.)"
  On the question of what it takes to satisfy the statute of
frauds the court, in Ford v. Williams, supra, said: "It is
not necessary to the validity of a contract, under the statute of
frauds, that the writing disclose the principal. In the brief
memoranda of these contracts usually made by brokers and factors,
it is seldom done. If a party is informed that the person with
whom he is dealing is merely the agent for another, and prefers
to deal with the agent personally on his own credit, he will not
be allowed afterwards to charge the principal; but when he deals
with the agent, without any disclosure of the fact of his agency,
he
 *Page 659 
may elect to treat the after-discovered principal as the person
with whom he contracted."
  In People's I.  R. Co. v. Haw. Electric Co., 9 Haw. 434,
it was held that the signature of the defendant, whether vendor
or vendee, is sufficient under the provisions of the statute of
frauds. Counsel for respondent-appellant undertakes to
distinguish that case from the case at bar by asserting that the
contract here involved is a contract between Phillip G. Jardin
and the respondent and not between the petitioner and respondent
whereas in People's I.  R. Co. v. Haw. Electric Co., supra,
the written offer was by the defendant and the oral acceptance
was by the plaintiff.
  In the case at bar there was no allegation that Phillip G.
Jardin was the agent of the petitioner Mary Jardin. Such
allegation, however, is not necessary to the admission of such
proof. As heretofore stated, petitioner testified that she was
the owner of the property involved; that she entered into the
arrangement to sell to Mrs. Doucet; that she signed exhibit "A"
and that her husband was present when the arrangement was made.
This evidence indicates that she understood her signature to be
an acceptance of respondent's offer to purchase. The realtor who
negotiated with the respondent also testified that petitioner
Mary Jardin was the owner of the land and that the negotiations
which he conducted were between respondent and petitioner.
Nowhere does it appear, however, that Mrs. Doucet was told or
that she knew that Mrs. Jardin and not her husband was the owner
of the land or that the realtor or Mr. Jardin was acting for
petitioner. In fact it seems clear that Phillip G. Jardin, by
conduct though not by word, represented himself as the real party
to the agreement and that in the same manner, that is, by signing
as wife of the seller, the petitioner made the same
representation.
 *Page 660 
  We think, however, that the evidence in this case establishes
that the petitioner, by signing exhibit "A" as she did, intended
to and thought she had accepted in writing the offer of
respondent to purchase the land in question and thereby bound
herself to perform. It is argued, however, that her act of
joining with her husband in signing exhibit "A" as they did, he
opposite the word "seller" and she opposite the word "wife," had
the legal effect of making her husband the real party to said
contract and takes the case out of the parol evidence rule above
announced. If the contract had been signed just as it is signed
except that petitioner's signature was omitted therefrom there
would be slight question of her right to sue on the contract and
show by oral testimony that her husband was merely her agent.
  It is true that some courts have denied the right of an
undisclosed principal to sue upon the contract where the agent
expressly asserts that he is the principal. (Humble v.
Hunter, 12 Adolphus  Ellis [N.S.] [Q.B.] 310; Sladovich v.
Glaser, 150 La. 918, 91 So. 297.) However, Williston, the
eminent author, in his treatise on contracts, says that such
holding is inconsistent with the general rule since it must be
equally true in any case where the agent does not disclose that
he is an agent that the third party enters into the contract on
the assumption that the agent is the principal. (1 Williston on
Contracts [Rev. ed.], § 286.) In some of the cases denying the
right of the principal to sue on a contract made by the agent in
his own name the other party to the contract had, before the
contract was made, expressed an unwillingness to contract with
the principal. (Winchester v. Howard, 97 Mass. 303.) Also
some of the cases so holding are not applicable because of the
motive for the contract as where the defendant had dealt with the
agent only, so that by giving him orders he might get payment of
a debt the agent owed him. (44 Harv. L. Rev. 1271.) Many
 *Page 661 
other circumstances not present in this case have been referred
to by courts denying to undisclosed principals the right to sue
on contracts made by agents in their own names.
  In the case at bar the respondent has shown no objection to
contracting with petitioner. In fact the evidence fails to
disclose that she was interested in the identity of the person
with whom she was contracting or that there were other
circumstances, such as we have referred to, present in this case.
  We therefore fail to see any reason why the general rule, to
the effect that an undisclosed principal may sue on a contract
made by his agent in his own name and show the agency by parol,
should not be applied in this case.
  Counsel argued in his opening brief that there was want of
mutuality of contract between petitioner and respondent whereas
in his reply brief he admits that by the bringing of the suit he
creates the mutuality of remedy necessary to sustain it.
Assuming, but not deciding, that there was, prior to the filing
of the bill herein, want of mutuality of remedy, we find it
well-settled that mutuality of remedy is made unnecessary by the
provisions of our statute of frauds.
  In the case of People's I.  R. Co. v. Haw. Electric Co.,
supra, it was assumed that there was a want of mutuality of
remedy, for petitioner in that case had orally accepted a written
offer of the respondent to exchange leases and could not have
been compelled to perform. Yet this court compelled the
respondent who made the written offer to perform. On the question
of the effect of want of mutuality of remedy this court said:
"The disadvantage resulting from want of mutuality of remedy is
not so great as might at first appear, for neither party will be
compelled to perform until the other has performed or satisfied
the court that he will perform. * * * But the disadvantage, such
as
 *Page 662 
it is, results from the statute, which must be followed until
altered by the legislature."
  We conclude that parol evidence was competent to establish that
the agreement, exhibit "A," was between petitioner and respondent
and that such evidence did not vary the terms of the written
agreement but merely explained the transaction; that the statute
of frauds has been satisfied and that want of mutuality of
remedy, if it existed, is not fatal to the validity of a contract
to purchase land.
  The decree appealed from is affirmed.